      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             COPRUS CHRISTI DIVISION

 RONALD K. PAGE, individually and on behalf
 of all others similarly situated,
                                                              20-cv-110
                Plaintiff,                           Case No. _______________

        v.

 STATE FARM LIFE INSURANCE
 COMPANY,

                Defendant.



              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Ronald K. Page (“Plaintiff”), individually and on behalf of all others similarly

situated, for his Class Action Complaint against Defendant State Farm Life Insurance Company

(“Defendant” or “State Farm”), states and alleges as follows:

                                        INTRODUCTION

       1.      This is a class action to recover amounts that Defendant charged and collected from

Plaintiff and other similarly situated life insurance policy owners in excess of amounts authorized

by the express terms of their policies. Plaintiff’s claims and those of the proposed class members

are exclusively supported by the explicit provisions of their life insurance policies and are not

derived from any alleged conversations had, or documents reviewed, at the time of sale.

       2.      The terms of Plaintiff’s life insurance policy provide for an “Account Value”

consisting of monies held in trust by Defendant for Plaintiff. Over the course of several years,

Defendant deducted monies from Plaintiff’s Account Value in breach of his policy’s terms.




                                                1
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 2 of 18



       3.      Defendant is contractually bound to deduct only those charges explicitly identified

and authorized by the terms of its life insurance policies, which are fully integrated agreements.

Defendant deducts charges from the Account Values of Plaintiff and the proposed class members

in excess of amounts specifically permitted by their life insurance policies.

       4.      Defendant has caused material harm to Plaintiff and the proposed class members

by improperly draining monies they accumulated in the Account Values of their policies. Every

unauthorized dollar taken from policy owners is one less dollar on which policy owners earn

interest and one less dollar that can be: applied to pay future premiums; used to increase the death

benefit; used as collateral for policy loans; or withdrawn as cash.

       5.      Plaintiff brings this case as a class action under Federal Rule of Civil Procedure 23,

individually and as a representative of the following (the “Class”): All persons who own or owned

a universal life policy issued by State Farm on its policy form 94030 in the State of Texas.

                                             PARTIES

       6.      Plaintiff Ronald K. Page is an individual and resident of the State of Texas.

       7.      Defendant State Farm Life Insurance Company is a life insurance company

organized and existing under the laws of the State of Illinois, and maintains its principal place of

business in Bloomington, Illinois.

                                  JURISDICTION AND VENUE

       8.      This Court has jurisdiction over all causes of action asserted herein pursuant to

28 U.S.C. § 1332(d) because this is a class action with diversity of citizenship between parties

and the matter in controversy exceeds $5,000,000, exclusive of interest and costs, and the

proposed Class contains more than 100 members.




                                                 2
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 3 of 18



           9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is

a resident of this District and a substantial portion of the events giving rise to Plaintiff’s causes

of action occurred in this District.

                                       FACTUAL BACKGROUND

           10.   Plaintiff owns a flexible premium adjustable insurance policy issued by

Defendant and bearing the policy number LF-1518-9386, and a policy date of February 3, 1997,

with an initial basic amount of $100,000. A true and accurate copy of Plaintiff’s policy (the

“Policy”) is attached hereto as Exhibit A and incorporated herein by reference.

           11.   Plaintiff is both the “owner” and “insured” under the Policy.

           12.   Defendant is the effective and liable insurer of the Policy.

           13.   The Policy is a valid and enforceable contract between Plaintiff and Defendant.

           14.   “The [P]olicy is the entire contract,” and it consists of “the Basic Plan, any

amendments, endorsements, and riders, and a copy of the application.” Ex. A at p. 12.

           15.   The terms of the Policy are not subject to individual negotiation and are materially

the same for all policy owners. They cannot be altered by an agent’s representations at the time

of sale.

           16.   The Policy provides that, “[o]nly an officer has the right to change this policy.

No agent has the authority to change the policy or to waive any of its terms. All endorsements,

amendments, and riders must be signed by an officer to be valid.” Ex. A at p. 12.

           17.   Defendant administered and currently administers all aspects of the Policy, and

all policies that fall within the Class definition set forth above (together, the “Policies”),

including collecting premiums, and setting, assessing and deducting policy charges.




                                                   3
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 4 of 18



       18.       In addition to a death benefit, the Policies provide policy owners a savings, or

interest-bearing, component that is identified in the Policies as the “Account Value.”

       19.       Generally speaking, premium dollars are deposited into the Account Value, from

which Defendant deducts those monthly charges authorized by the terms of the Policies. The

Account Value earns interest as provided by the Policies.

       20.       The money that makes up the Account Value is the property of the policy owner

and is held in trust by Defendant.

       21.       Under the express terms of the Policies, a “premium expense charge” is taken

from each premium payment in the amount of 5% of each premium paid. Ex. A at p. 3.

       22.       The Account Value is equal to 95% of the initial premium less the monthly

deduction for the first policy month, and thereafter:

       The account value on any deduction date after the policy date is the account value
       on the prior deduction date:
           (1) plus 95% of any premiums received since the prior deduction date,
           (2) less the deduction for the cost of insurance for any increase in Basic Amount
               and the monthly charges for any riders that became effective since the prior
               deduction date,
           (3) less any withdrawals since the prior deduction date,
           (4) less the current monthly deduction,
           (5) plus any dividend paid and added to the account value on the current
               deduction date, and
           (6) plus any interest accrued since the prior deduction date.
       The account value on any other date is the account value on the prior deduction
       date:
           (1) plus 95% of any premiums received since the prior deduction date,
           (2) less the deduction for the cost of insurance for any increase in Basic Amount
               and the monthly charges for any riders that became effective since the prior
               deduction date,
           (3) less any withdrawals since the prior deduction date, and
           (4) plus any interest accrued since the prior deduction date.

Ex. A at p. 9.




                                                 4
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 5 of 18



       23.       The “Policy Date” is “[t]he effective date of this Policy,” and the “Deduction

Date” is “[t]he policy date and each monthly anniversary of the policy date.” Ex. A at p. 5.

Therefore, the Deduction Date under Plaintiff’s Policy is the 3rd of each month. Ex. A. at p. 3.

       24.       Defendant may access and withdraw funds from the Account Value only as

expressly authorized by the Policies.

       25.       The Policies expressly define the specific charges that Defendant may assess and

deduct from a given policy owner’s premium payments and the accumulated Account Value.

Defendant may deduct only those charges allowed by the Policies.

       26.       The Policies authorize Defendant to take a “Monthly Deduction” from the policy

owner’s Account Value each month. Ex. A at p. 9.

       27.       The Policies expressly define the Monthly Deduction as follows:

       Monthly Deduction. This deduction is made each month, whether or not premiums
       are paid, as long as the cash surrender value is enough to cover that monthly
       deduction. Each deduction includes:
       (1)    the cost of insurance,
       (2)    the monthly charges for any riders, and
       (3)    the monthly expense charge.

Ex. A at p. 9.

       28.       The Policies state that the monthly expense charge (“Expense Charge”) is $5.00.

Ex. A at p. 3.

       29.       The Policies also expressly define how the charge for the monthly “Cost of

Insurance” (“Cost of Insurance Charge”) is determined and calculated:

       Cost of Insurance. This cost is calculated each month. The cost is determined
       separately for the Initial Basic Amount and each increase in Basic Amount.

       The cost of insurance is the monthly cost of insurance times the difference between
       (1) and (2), where:
           (1) is the amount of insurance on the deduction date at the start of the month
               divided by 1.0032737, and



                                                 5
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 6 of 18



            (2) is the account value on the deduction date at the start of the month before
                the cost of insurance and the monthly charge for any waiver of monthly
                deduction benefit rider are deducted.
        Until the account value exceeds the Initial Basic Amount, the account value is part
        of the Initial Basic Amount. Once the account value exceeds that amount, if there
        have been any increases in Basic Amount, the excess will be part of the increases
        in order in which the increases occurred.

Ex. A at p. 10.

        30.       The Policies specify the factors Defendant may use to determine “Monthly Cost

of Insurance Rates,” which are used to calculate the Cost of Insurance Charges that are deducted

from the Account Value each month:

         Monthly Cost of Insurance Rates. These rates for each policy year are based
         on the Insured’s age on the policy anniversary, sex, and applicable rate class. A
         rate class will be determined for the Initial Basic Amount and for each increase.
         The rates shown on page 4 are the maximum monthly cost of insurance rates for
         the Initial Basic Amount. Maximum monthly cost of insurance rates will be
         provided for each increase in the Basic Amount. We can charge rates lower than
         those shown. Such rates can be adjusted for projected changes in mortality but
         cannot exceed the maximum monthly cost of insurance rates. Such adjustments
         cannot be made more than once a calendar year.

Ex. A at p. 10.

        31.       Defendant admits that a rate “based on” factors explicitly identified in the Policies

must be determined using only those factors identified and no other unidentified factors. See

Alleman v. State Farm Life Ins. Co., 334 F. Appx. 470, 472 (3rd Cir. 2009) (affirming summary

judgment in State Farm’s favor and rejecting plaintiff insured’s argument that a provision in the

life insurance policy stating a charge would be “based on the Insured’s age last birthday and sex”

should be read to include other undisclosed factors, because “[b]y the plain language of these

policies, it is clear that the insureds’ age and sex are the only mortality factors relevant to the rate

….”) (emphasis added).




                                                    6
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 7 of 18



       32.     Thus, under the explicit terms of the Policies, Defendant is authorized to determine

Monthly Cost of Insurance Rates for each policy year using only the Insured’s age, sex, applicable

rate class, and projected changes in mortality. Ex. A. at p. 10.

       33.     Policy year, age, sex, and rate class are factors commonly used within the life

insurance industry to determine the mortality expectations of an insured or group or class of

insureds.

       34.     By specifically identifying Cost of Insurance Rates for each policy year as based

on age, sex, and rate class and no other factors, Defendant agrees that mortality expectations

determine the Monthly Cost of Insurance Rates under the Policies, as confirmed by the additional

provision that “[s]uch rates can be adjusted for projected changes in mortality.” Ex. A at p. 10.

       35.     Given the language of the Monthly Cost of Insurance Rates provision in the

Policies, and its context in the Policies as a whole, no reasonable layperson would expect that the

Policies permitted Defendant to use any factor it wanted to determine Cost of Insurance Rates for

the Policies. A reasonable layperson would instead read policy year, age, sex, and rate class, in

combination with the contractual limitation that rates can only be adjusted for “projected changes

in mortality,” to mean that only mortality expectations are used to determine Monthly Cost of

Insurance Rates for the Policies.

       36.     The Policies authorize Defendant to make periodic deductions from policy owners’

Account Values including, specifically, Cost of Insurance Charges that are calculated using rates

that Defendant must determine based on specified factors, and that can be adjusted for projected

changes in mortality.

       37.     The Policies also disclose a premium expense charge set at a fixed percentage of

five percent of each premium payment made. The Policies further disclose a separate, monthly




                                                  7
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 8 of 18



expense charge within the Monthly Deduction that Defendant set at a fixed amount of $5.00 per

month.

         38.   Although the Policies authorize Defendant to use only certain, specified factors in

determining Monthly Cost of Insurance Rates, Defendant uses other factors, not authorized by the

Policies, when determining those rates, including, without limitation, profits and expenses.

         39.   By loading these factors into Monthly Cost of Insurance Rates, Defendant

knowingly causes those rates to be higher than what is explicitly authorized by the Policies and,

as a result, withdraws Cost of Insurance Charges from policy owner Account Values in amounts

greater than what is permitted by the Policies.

         40.   By loading unauthorized factors in Monthly Cost of Insurance Rates, Defendant

repeatedly and continuously breaches the Policies and impermissibly inflates those rates.

         41.   As a direct and proximate result of Defendant’s breaches, Plaintiff and the Class

have been damaged, and those damages are continuing in nature in that Defendant deducted and

will continue to deduct unauthorized Cost of Insurance Charges from policy owners’ Account

Values.

         42.   By loading expense factors in Monthly Cost of Insurance Rates, Defendant

repeatedly and continuously breaches the Policies by impermissibly deducting from the Account

Values of Plaintiff and the Class amounts in excess of the fixed expense charges expressly

authorized by the Policies.

         43.   As a direct and proximate result of Defendant’s breaches, Plaintiff and the Class

have been damaged and those damages are continuing in nature in that Defendant has deducted

and will continue to deduct expenses, including without limitation, maintenance, administrative,




                                                  8
      Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 9 of 18



and other expenses, from the Account Values of Plaintiff and the Class in amounts not authorized

by the Policies.

       44.     The nature of Defendant’s conduct is such that Plaintiff and each member of the

Class would be unaware that Defendant was engaging in wrongdoing by taking inflated charges

and improper amounts from their Account Values. Defendant possesses the actuarial information

and equations underlying the computation of rates and charges for the Policies. The Monthly Cost

of Insurance Rates used to calculate the monthly Cost of Insurance Charges are not disclosed to

policy owners, nor are the components or factors that comprise those rates. Even if they were,

Plaintiff and the Class would lack the knowledge, experience, and training to reasonably ascertain

how Defendant calculated the rates and charges.

       45.     Defendant was aware that Plaintiff and each member of the Class did not know

about the improper deductions because of Defendant’s superior knowledge of the aforementioned

computations. Defendant sent Plaintiff annual statements that identified each month’s Cost of

Insurance Charge while affirmatively concealing the factors Defendant used to calculate the Cost

of Insurance Rates. Despite reasonable diligence on his part, Plaintiff was kept ignorant by

Defendant of the factual bases for these claims for relief. Defendant’s withholding of material facts

concealed these claims and tolled all applicable statutes of limitation.

       46.     Plaintiff reasonably relied to his detriment on Defendant’s fraudulent concealment

of its misconduct and material omission of the factors actually used to calculate the deductions

from his Account Value. As a result of such concealment, Plaintiff did not believe that he had

suffered any injury or that it was necessary to file a lawsuit. Plaintiff did not discover, and

exercising reasonable diligence could not have discovered, the facts establishing Defendant’s

continuing breaches or the harm caused thereby. Plaintiff did not learn of Defendant’s continuing




                                                  9
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 10 of 18



breaches of the Policy supporting his claim until approximately early 2020, when he engaged

counsel.

       47.     Defendant is estopped from asserting a statute of limitations defense. Defendant’s

conduct in failing to disclose the true factors it used—and continues to use—to calculate the Cost

of Insurance Rates misled Plaintiff and prevented him from learning the factual bases for these

claims for relief. Plaintiff proceeded diligently to file suit once he discovered the need to proceed.

Defendant’s continuing breach of the Policy is ongoing.

                                      CLASS ALLEGATIONS

       48.     Plaintiff brings this lawsuit under Fed. R. Civ. P. 23, individually and as a

representative of the following Class: All persons who own or owned a universal life policy issued

by State Farm on its policy form 94030 in the State of Texas.

       49.     Excluded from the Class is the Defendant, any entity in which the Defendant has

a controlling interest, any of the officers, directors, or employees of the Defendant, the legal

representatives, heirs, successors, and assigns of the Defendant, any State Farm independent

contractor insurance agents, anyone employed with Plaintiff’s counsel’s firms, any Judge to

whom this case is assigned, and the Judge’s immediate family. Excluded from the Class is any

policy that explicitly discloses all of the factors Defendant uses to calculate its rates and charges.

       50.     Plaintiff’s claims satisfy the numerosity, commonality, typicality, adequacy, and

superiority requirements of Federal Rule of Civil Procedure 23(a), and the requirements for class

treatment under Rules 23(b)(1), (b)(2), and (b)(3).

       51.     The numerosity requirement is satisfied because there are thousands of Class

members who are geographically dispersed, making joinder impracticable, and the disposition of




                                                  10
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 11 of 18



Class member claims in a single action will provide a substantial benefit to all parties and to the

Court.

         52.      Class members are ascertainable from information and records in Defendant’s

possession, custody, or control. Notice of this action can therefore be readily provided to the

Class, via first class mail or other appropriate means, using information contained in Defendant’s

records.

         53.      Plaintiff’s claims are typical of the claims of the Class, because the express terms

of the Policies purchased from Defendant by Plaintiff and proposed Class members contain

identical limitations on the amounts Defendant can charge under the Policies.

         54.      Plaintiff will fairly and adequately represent the Class because he is a member of

the Class and his interests are aligned with, and do not conflict with, the interests of those he seeks

to represent. The interests of the Class members will be fairly and adequately protected by

Plaintiff and his counsel, who have extensive experience prosecuting complex class litigation.

         55.      There are questions of fact and law common to the Class that predominate over

any questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy. The questions of law and fact

common to the Class arising from Defendant’s actions include, without limitation, the following:

               a. Whether Defendant is permitted by the Policies to determine its Monthly Cost of

                  Insurance Rates using factors other than those specified in the Policies;

               b. Whether Defendant added, included, or relied on factors not specified in the

                  Policies when determining the Monthly Cost of Insurance Rates used to calculate

                  Cost of Insurance Charges for the Policies;




                                                   11
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 12 of 18



             c. Whether Defendant added, included, or relied on factors unrelated to its mortality

                expectations in determining Monthly Cost of Insurance Rates that the Policies

                provide are determined using specified mortality factors and no other specified

                factors;

             d. Whether Defendant is permitted by the Policies to charge expense amounts to

                policy owners in excess of the amounts disclosed in the Policies;

             e. Whether Defendant charged amounts in excess of those specifically authorized by

                the Policies;

             f. Whether Defendant breached the terms of the Policies;

             g. Whether Defendant converted Class members’ property;

             h. Whether the Class was injured and sustained damages as a result of Defendant’s

                wrongful conduct;

             i. Whether the Class is entitled to damages, restitution, and/or other relief as a remedy

                for Defendant’s conduct; and

             j. Whether the Class is entitled to declaratory relief stating the proper construction

                and/or interpretation of the Policies.

       56.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior to all other available means of fair and efficient

adjudication of the claims of Plaintiff and Class members. The injury suffered by each individual

Class member is relatively small in comparison to the burden and expense of individual

prosecution of these claims. Even if Class members could afford to pursue individual litigation,

the court system could not. Individualized litigation would risk inconsistent or contradictory

judgments while increasing the delay and expense to all parties, and to the judicial system, from




                                                  12
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 13 of 18



the complex legal and factual issues presented here. By contrast, the class action device presents

far fewer management difficulties, and provides the benefits of single adjudication, an economy

of scale, and comprehensive supervision by a single court.

       57.     Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and Class members, making final injunctive relief and declaratory relief appropriate with respect

to the Class as a whole.

                              COUNT I: BREACH OF CONTRACT
                                 (Cost of Insurance Charge)

       58.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       59.     Plaintiff and the Class purchased life insurance policies—defined herein as the

Policies—from Defendant.

       60.     The Policies are valid and enforceable contracts between the Defendant and Class

members, including Plaintiff.

       61.     Plaintiff and the Class members substantially performed their obligations under the

terms of the Policies.

       62.     By determining Monthly Cost of Insurance Rates inconsistent with the terms of the

Policies and loading unauthorized factors in Monthly Cost of Insurance Rates, Defendant

impermissibly caused and continues to cause those rates to be higher than what is explicitly

authorized by the Policies.

       63.     Because Defendant calculates Cost of Insurance Charges inconsistent with the

terms of the Policies, including using Monthly Cost of Insurance Rates that are higher than those

authorized by the Policies, Defendant deducted Cost of Insurance Charges from the Account

Values of Plaintiff and the Class in amounts greater than those authorized by their policies.




                                                13
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 14 of 18



       64.     Defendant’s practice of deducting charges in amounts not authorized by the Policies

constitutes a breach of the Policies.

       65.     As a direct and proximate result of Defendant’s ongoing and continuing breach,

Plaintiff and the Class have sustained damages that are continuing in nature in an amount to be

determined at trial.

                              COUNT II: BREACH OF CONTRACT
                                      (Expense Charge)

       66.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       67.     By loading Monthly Cost of Insurance Rates with undisclosed and unauthorized

expenses, Defendant impermissibly deducts expenses from the Account Values of Plaintiff and the

Class in amounts in excess of the fixed expense charges expressly authorized by the Policies.

       68.     By deducting unauthorized expense charges from the Account Values of Plaintiff

and the Class, Defendant has breached the Policies.

       69.     As direct and proximate result of Defendant’s ongoing and continuing breach,

Plaintiff and the Class have sustained damages that are continuing in nature in an amount to be

determined at trial.

                                    COUNT III: CONVERSION

       70.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       71.     Plaintiff and the Class were the owners of the funds Defendant deducted from their

Account Values in excess of the amounts permitted by the terms of the Policies.

       72.     Defendant intentionally and substantially interfered with that property interest. By

deducting Cost of Insurance Charges and expense charges in unauthorized amounts from the

Account Values of Plaintiff and the Class, Defendant assumed and exercised dominion and control

over, and misappropriated or misapplied specific funds placed in the custody of Defendant for the



                                                14
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 15 of 18



benefit of Plaintiff and the Class members, without authorization or consent and in hostility to the

rights of Plaintiff and Class members.

       73.     Defendant continues to retain these funds unlawfully. At no time did Plaintiff or

any Class member consent to such wrongful retention of funds by Defendant.

       74.     Defendant’s wrongful exercise of control over the personal property of Plaintiff and

Class members constitutes conversion. Demand is excused because Defendant’s possession of the

property was acquired wrongfully and because demand would be useless.

       75.     As a direct and proximate result of Defendant’s conduct, Plaintiff and the Class

have been damaged, and these damages are continuing in nature.

       76.     Although requiring expert testimony, the amounts of unauthorized Cost of

Insurance Charges and expense charges Defendant took from Plaintiff and the Class are capable

of determination, to an identified sum, by comparing Plaintiff’s actual Cost of Insurance Charge

each month to a Cost of Insurance Charge computed using a Monthly Cost of Insurance Rate

determined using only the mortality factors provided for in the Policy.

       77.     Defendant intended to cause damage to the Plaintiff and the Class by deducting

more from their Account Values than was authorized by the Policies.

       78.     By reason of the foregoing, Plaintiff and Class members are entitled to recover from

Defendant all damages and costs permitted by law, including all amounts Defendant wrongfully

converted.

                  COUNT IV: DECLARATORY AND INJUNCTIVE RELIEF

       79.     The preceding paragraphs are incorporated by reference as if fully alleged herein.




                                                15
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 16 of 18



       80.      An actual controversy has arisen and now exists between Plaintiff and the Class, on

the one hand, and Defendant, on the other, concerning the respective rights and duties of the parties

under the Policies.

       81.      Plaintiff contends that Defendant breached and continues to breach the Policies in

the following respects:

       a. By using unauthorized and undisclosed factors to compute the Monthly Cost of

             Insurance Rates under the Policies, Defendant impermissibly increased Monthly Cost

             of Insurance Rates for the Policies and, as a result, withdraws Cost of Insurance

             Charges from the Account Values of Plaintiff and the Class in amounts greater than

             those authorized by the Policies; and

       b. By inflating Monthly Cost of Insurance Rates under the Policies with expense factors

             that are not disclosed as being used to determine those rates, Defendant impermissibly

             deducted expense charges from the Account Values of Plaintiff and the Class in

             amounts in excess of the fixed expense charges expressly authorized by the Policies.

       82.      Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policies and requests the Court to declare the aforementioned conduct of Defendant as

unlawful and in material breach of the Policies so that future controversies may be avoided.

       83.      Pursuant to a declaration of the parties’ respective rights and duties under the

Policies, Plaintiff further seeks an injunction: (1) temporarily, preliminarily, and permanently

enjoining Defendant from continuing to engage in conduct in breach of the Policies, and from

continuing to collect unlawfully inflated charges in violation of the Policies; and (2) ordering

Defendant to comply with terms of the Policies in regards to its assessment of charges against

Plaintiff and Class members’ Account Values.




                                                 16
     Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 17 of 18



                                       PRAYER FOR RELIEF

       84.      WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

requests relief as follows:

       (a) That the Court enter an order certifying the class, appointing Plaintiff as a

             representative of the Class, appointing Plaintiff’s counsel as Class counsel; and

             directing that reasonable notice of this action, as provided by Federal Rule of Civil

             Procedure 23(c)(2), be given to the Class;

       (b) For a judgment against Defendant for the causes of action alleged against it;

       (c) For compensatory damages in an amount to be proven at trial;

       (d) For punitive and exemplary damages;

       (e) For a declaration that Defendant’s conduct as alleged herein is unlawful and in material

             breach of the Policies;

       (f) For appropriate injunctive relief, enjoining Defendant from continuing to engage in

             conduct related to the breach of the Policies;

       (g) For pre-judgment and post-judgment interest at the maximum rate permitted by law;

       (h) For Plaintiff’s attorneys’ fees;

       (i) For Plaintiff’s costs incurred; and

       (j) For such other relief in law or equity as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury of all claims so triable.




                                                  17
    Case 2:20-cv-00110 Document 1 Filed on 05/11/20 in TXSD Page 18 of 18



Dated: May 11, 2020                Respectfully submitted,

                                   STUEVE SIEGEL HANSON LLP

                                   /s/ Ethan M. Lange
                                   Norman E. Siegel (pro hac vice forthcoming)
                                   Attorney-In-Charge
                                   siegel@stuevesiegel.com
                                   Ethan M. Lange (Tex. Bar No. 24064150)
                                   (S.D. Tex. Bar No. 1179878)
                                   Of Counsel
                                   lange@stuevesiegel.com
                                   460 Nichols Road, Suite 200
                                   Kansas City, Missouri 64112
                                   Tel: 816-714-7100
                                   Fax: 816-714-7101

                                   Of Counsel:

                                   John J. Schirger (pro hac vice forthcoming)
                                   jschirger@millerschirger.com
                                   Matthew W. Lytle (pro hac vice forthcoming)
                                   mlytle@millerschirger.com
                                   Joseph M. Feierabend (pro hac vice forthcoming)
                                   jfeierabend@millerschirger.com
                                   MILLER SCHIRGER, LLC
                                   4520 Main Street, Suite 1570
                                   Kansas City, Missouri 64111
                                   Tel: 816-561-6500
                                   Fax: 816-561-6501


                                   James T. Clancy (Tex. Bar No. 00795292)
                                   (S.D. Tex. Bar. No. 19917)
                                   jclancy@branscomblaw.com
                                   Anderson P. Heston (Tex. Bar No. 24113850)
                                   (S.D. Tex. Bar No. 3158386)
                                   aheston@branscomblaw.com
                                   BRANSCOMB, PLLC
                                   802 N. Carancahua, Suite 1900
                                   Corpus Christi, TX 78401-0036
                                   Tel: (361) 886-3800
                                   Fax: (361) 886-3805

                                   Attorneys for Plaintiff Ronald K. Page




                                     18
